 1 CANDICE L. FIELDS - SBN 172174
   CANDICE FIELDS LAW
 2 520 Capitol Mall, Suite 750
   Sacramento, CA 95814
 3 Telephone: (916) 414-8050
   Facsimile: (916) 414-8050
 4

 5 Attorneys for Defendant
   Dilesh Sharma
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-055-TLN
11                               Plaintiff,             STIPULATION TO RECALL WITNESS N.V VIA
                                                        ZOOM
12                          v.
                                                        DATE: July 10, 2021
13   DILESH SHARMA                                      TIME: 10:00 a.m.
                                                        JUDGE: Hon. Troy L. Nunley
14                               Defendant.
15

16

17          IT IS HEREBY STIPULATED by and between the parties, through their respective counsel,

18 Assistant United States Attorneys Rosanne Rust and Roger Yang, co-counsel for plaintiff, and Candice

19 Fields and Kelly Babineau, co-counsel for defendant, that if the witness N.V. is recalled as a witness at

20 the evidentiary hearing, currently rescheduled to commence on Thursday, July 10, 2021, she may be

21 recalled via Zoom. The defendant, Dilesh Sharma, expressly waives his right to in-person confrontation

22 of this witness for this hearing, and consents to cross-examination by Zoom.

23

24    Dated: June 7, 2021                                 MCGREGOR W. SCOTT
                                                          United States Attorney
25
                                                          /s/ ROSANNE RUST
26                                                        ROSANNE RUST
                                                          Assistant United States Attorney
27
     Dated: June 7, 2021                                /s/ ROGER YANG
28                                                      ROGER YANG
                                                        Assistant United States Attorney
      Stipulation RE: WITNESS                          1
 1                                   /s/ CANDICE L. FIELDS
     Dated: June 7, 2021
 2                                   CANDICE L. FIELDS
                                     Counsel for Defendant Dilesh Sharma
 3

 4
     Dated: June 7, 2021             /s/ KELLY BABINEAU
 5                                   KELLY BABINEAU
                                     Counsel for Defendant Dilesh Sharma
 6

 7

 8

 9                             ORDER
10        IT IS SO ORDERED.

11   Dated: June 8, 2021

12
                                           Troy L. Nunley
13
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation RE: WITNESS     2
